Exhibit 10-b-2

NORDSON CORPORATION

2005 DEFERRED COMPENSATION PLAN

Effective January 1, 2005

(As Amended and Restated Effective January 1, 2009)

Purpose

The purpose of this 2005 Deferred Compensation Plan, established effective as of
January 1, 2005 and amended and restated effective January 1, 2009, is to
provide specified benefits to a select group of management and highly
compensated Employees who contribute materially to the continued growth,
development, and future business success of Nordson Corporation, and its
subsidiaries, if any, that sponsor this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA. This Plan applies to
compensation earned, deferred, or vested on and after January 1, 2005; the
Nordson Corporation Deferred Compensation Plan, dated November 3, 2000, as
amended on January 22, 2003, and as in effect on October 3, 2004 (the “2000
Plan”), applies to compensation earned, deferred, and vested on or before
December 31, 2004. No provisions of this Plan shall alter, affect, or amend any
provisions of the 2000 Plan applicable to compensation earned, deferred, and
vested on or before December 31, 2004.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the LTIP Deferral Account balance, (iii) the vested Company Contribution
Account balance, and (iv) the Unilateral Committee Contribution Account balance.
The Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.2 “Annual Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

 

1.3

“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the vested Account
Balance of the Participant shall be calculated as of the close of business on
(a) the last business day of the Plan Year in which the Participant Retires or
is deemed to have Retired in accordance with Section 8.1, or (b) the date on
which the Participant experiences a Separation from Service or is deemed to

 

-1-



--------------------------------------------------------------------------------

  have experienced a Separation from Service in accordance with Section 8.1, and
(ii) for remaining annual installments, the vested Account Balance of the
Participant shall be calculated on every applicable anniversary of (a) the last
business day of the Plan Year in which the Participant Retires or is deemed to
have Retired in accordance with Section 8.1, or (b) the date on which the
Participant experiences a Separation from Service or is deemed to have
experienced a Separation from Service in accordance with Section 8.1. Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a ten (10) year Annual Installment Method, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition.

 

1.4 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, whether or not paid in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, excluding
cash or stock-based incentive payments (whether discretionary or paid pursuant
to a written plan) commissions, overtime, fringe benefits, stock options,
relocation expenses, non-monetary awards, fees, automobile and other allowances
paid to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or non-qualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Sections 125, 402(e)(3), 402(h), or 403(b)
of the Code pursuant to plans established by any Employer; provided, however,
that all such amounts will be included in compensation only to the extent that,
had there been no such plan, the amount would have been payable in cash to the
Employee.

 

1.5 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.6 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee or its designee to designate one or more Beneficiaries.

 

1.7 “Board” shall mean the board of directors of the Company.

 

1.8 “Bonus” shall mean any compensation relating to services performed during
any calendar year(s), whether or not paid in a calendar year or included on the
Federal Income Tax Form W-2 for a calendar year, payable to a Participant as an
Employee under any Employer’s written incentive compensation plans, excluding
stock options, and restricted or performance stock.

 

-2-



--------------------------------------------------------------------------------

1.9 “Change in Control” shall mean an event described below occurring at any
time after the date of the adoption of this Plan:

(i) a report is filed with the Securities and Exchange Commission (the “SEC”) on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as promulgated pursuant to the Securities Exchange Act of 1934, disclosing
that any “person” (as the term “person” is used in Section 13(d) or
Section 14(d)(2) of the Securities Exchange Act of 1934) is or has become a
beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities;

(ii) The Company files a report or proxy statement with the SEC pursuant to the
Securities Exchange Act of 1934 disclosing that a Change in Control of the
Company has or may have occurred or will or may occur in the future pursuant to
any then-existing contract or transaction;

(iii) The Company is merged or consolidated with another corporation and, as a
result thereof, securities representing less than 50% of the combined voting
power of the surviving or resulting corporation’s securities (or the securities
of a parent corporation in case of a merger in which the surviving or resulting
corporation becomes a wholly-owned subsidiary of the parent corporation) are
owned in the aggregate by holders of the Company’s securities immediately before
such merger or consolidation;

(iv) all or substantially all of the assets of the Company are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

(v) during any period of 24 consecutive months, individuals who were Directors
of the Company at the beginning of the period cease to constitute at least a
majority of the Board unless the election, or nomination for election by the
Company’s shareholders, of more than one half of any new Directors of the
Company was approved by a vote of at least two-thirds of the Directors of the
Company then still in office who were Directors of the Company at the beginning
of the 24 month period.

 

1.10 “Claimant” shall have the meaning set forth in Section 14.1.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company or its designee.

 

1.13 “Company” shall mean Nordson Corporation, an Ohio corporation its corporate
successors, the surviving corporation resulting from any merger of the Company
and any other corporation or corporations and any successor to all or
substantially all of the Company’s assets or business.

 

1.14

“Company Contribution Account” shall mean (i) the sum of the Participant’s
Annual Company Contribution Amounts, plus (ii) amounts credited in accordance
with all the

 

-3-



--------------------------------------------------------------------------------

  applicable crediting provisions of this Plan that relate to the Participant’s
Company Contribution Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Account.

 

1.15 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Section 162(m) of the Code, then to the extent
deemed necessary by the Employer to ensure that the entire amount of any
distribution to the Participant pursuant to this Plan prior to a Change in
Control is deductible, the Employer may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.9 below, even if such amount is being paid out in installments. The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
during the Participant’s first taxable year in which the Employer reasonably
anticipates, or should reasonably anticipate, that if payment is made during
such year, the deduction of such payment will not be barred by the application
of Section 162(m) of the Code or during the period beginning with the date of
the Participant’s Separation from Service and ending on the later of the last
day of the taxable year of the Employer in which the Participant has a
Separation from Service or the 15th day of the 3rd month following the
Participant’s Separation from Service; provided however that where any scheduled
payment to a particular Participant in the Employer’s taxable year is delayed,
the delay in payment will be treated as a subsequent deferral election (in
accordance with Section 4.1 or 5.4) unless all scheduled payments to that
Participant that could be delayed are so delayed; and provided further however,
that where the payment is delayed to a date on or after the Participant’s
Separation from Service, the payment will be considered a payment upon a
Separation from Service and for purposes of a Specified Employee, subject to a
six month delay (as described in Section 5.5 or 7.3). Notwithstanding anything
to the contrary in this Plan, the Deduction Limitation shall not apply to any
distributions made after a Change in Control.

 

1.16 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Deferral Amounts, plus (ii) amounts credited in accordance with all of the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

 

1.17 “Deferral Amount” shall mean that portion of a Participant’s Base Salary
and Bonus that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year. In the event of a Participant’s Retirement,
Disability, death or a Separation from Service prior to the end of a Plan Year,
such year’s Deferral Amount shall be the actual amount withheld prior to such
event.

 

-4-



--------------------------------------------------------------------------------

1.18 “Disability” shall mean a period of disability during which a Participant
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer.

 

1.19 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.20 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.21 “Employee” shall mean a person who is an employee of any Employer.

 

1.22 “Employer(s)” shall mean the Company and any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a sponsor.

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.24 “Excess Cash Compensation” shall mean, for any Plan Year, that portion of a
Participant’s cash compensation relating to services performed during any Plan
Year, including, without limitation, Base Salary, Bonus or payments from any
incentive plan (whether in cash or in kind), that the Committee, in its sole
discretion, determines is in excess of the amount set forth in Section 162(m)(1)
of the Code. For purposes of this Section 1.24, a Participant’s cash
compensation: (i) shall be calculated after reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Employer and any amounts not otherwise included in
the Participant’s gross income under Sections 125, 402(e)(3), 402(h), or 403(b)
of the Code pursuant to plans established by any Employer; and (ii) shall not
include any distributions from this Plan.

 

1.25 “Fair Market Value,” with respect to a Nordson Stock as of any given day,
shall mean the last reported closing price for a common share on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) for that
day or, if there was no sale of common shares so reported for that day, on the
most recently preceding day on which there was such a sale. If Nordson Stock is
not listed or admitted to trading on NASDAQ on any given day, the Fair Market
Value on that day will be as determined by the Committee.

 

1.26

“LTIP Deferral Account” shall mean (i) the sum of all of a Participant’s LTIP
Deferral Amounts, plus (ii) amounts credited in accordance with all of the
applicable crediting

 

-5-



--------------------------------------------------------------------------------

  provisions of this Plan that relate to the Participant’s LTIP Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her LTIP Deferral
Account.

 

1.27 “LTIP Deferral Amount” shall mean that portion of any LTIP Payment that a
Participant elects to have, and is deferred, in accordance with Article 3A for
any one Plan Year.

 

1.28 “LTIP Payment” shall mean the amount that would otherwise be payable to a
Participant for a Plan Year under the Nordson Corporation 2004 Long-Term
Performance Plan (or any successor plan thereto).

 

1.29 “NEST” shall mean the Nordson Corporation Employees’ Savings Trust Plan.

 

1.30 “Nordson Stock” shall mean the common shares of the Company or any other
equity securities of the Company designated by the Committee.

 

1.31 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs an
Election Form and a Beneficiary Designation Form, (iv) whose signed Election
Form and Beneficiary Designation Form are accepted by the Committee, and (v) who
commences participation in the Plan. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an account balance
under the Plan, even if he or she has an interest in the Participant’s benefits
under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

 

1.32 “Plan” shall mean the Nordson Corporation 2005 Deferred Compensation Plan,
as amended and restated effective January 1, 2009 and as further amended from
time to time.

 

1.33 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.34 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.35 “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, Separation from Service for any reason other than death or Disability
on or after the attainment of age fifty-five (55).

 

1.36 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.37

“Separation from Service” shall have the meaning set forth in
Section 1.409A-1(h) of the Treasury Regulations; provided that in applying
Section 1.409A-1(h)(1)(ii) of the Treasury Regulations, a Separation from
Service shall be deemed to occur if the Participant’s Employer and the
Participant reasonably anticipate that the level of bona fide services the
Participant will perform for the Employers (whether as an employee or as an
independent contractor) will permanently decrease to less than 50% of the
average level of bona fide services performed by the Participant for the
Employers (whether as an Employee or as an independent contractor) over the
immediately preceding 36-month period (or the full

 

-6-



--------------------------------------------------------------------------------

  period of services performed for the Employers if the Participant has been
providing services to the Employers for less than 36 months). In the event of a
disposition of assets by the Company to an unrelated person, the Company
reserves the discretion to specify (in accordance with Section 1.409A-1(h)(4) of
the Treasury Regulations) whether a Participant who would otherwise experience a
Separation from Service with the Company and the Employers as part of the
disposition of assets will be considered to experience a Separation from Service
for purposes of Section 1.409A-1(h) of the Treasury Regulations.

 

1.38 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.39 “Trust” shall mean one or more rabbi trusts established by the Company or
an Employer in accordance with Article 15 of this Plan as amended from time to
time.

 

1.40 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

1.41 “Unilateral Committee Contribution Account” shall mean: (i) the sum of all
of the Participant’s Unilateral Committee Contribution Amounts, plus
(ii) amounts credited in accordance with all of the applicable crediting
provisions of this Plan that relate to the Participant’s Unilateral Committee
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to his or her
Unilateral Committee Contribution Account.

 

1.42 “Unilateral Committee Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to those
employees of an Employer who (i) are officers or key employees of an Employer,
(ii) received, or would have received but for an election to defer compensation
under this Plan and any other plan of the Company, from the Employer aggregate
cash compensation for the prior Plan Year (or calendar year for purposes of the
initial Plan Year) of not less than $100,000, or such higher amount as the
Committee may decide from time to time, and (iii) are, upon recommendation of
the President and Chief Executive Officer of the Company, approved for such
participation by the Committee, in its sole discretion.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee, an Election Form
and a Beneficiary Designation Form, all within 30 days (or such shorter time as
the Committee may determine) after he or she is selected to participate in the
Plan. In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

-7-



--------------------------------------------------------------------------------

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within thirty (30) days (or such shorter time as the Committee
may determine) after he or she is selected to participate in the Plan, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.
If an Employee fails to meet all such requirements within the period required,
that Employee shall not be eligible to participate in the Plan until the first
day of the Plan Year following the delivery to and acceptance by the Committee
of the required documents.

 

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making future deferral elections.

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1 Minimum Deferrals.

 

  (a) Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, a minimum of at least Five Thousand
dollars ($5,000) between his Base Salary and Bonus. If an election is made for
less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum Base Salary and Bonus deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

 

3.2 Maximum Deferral.

 

  (a) Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, Base Salary and/or Bonus up to the
following maximum percentages for each deferral elected:

 

Deferral

   Maximum
Percentage  

Base Salary

     100 % 

Bonus

     100 % 

 

-8-



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Deferral Amount, with respect to Base
Salary shall be 100% of Base Salary paid for services to be performed after the
date the Participant submits an Election Form to the Committee for acceptance
and the maximum Deferral Amount with respect to Bonus shall be 100% of Bonus
paid for services performed after the date the Participant submits an Election
Form to the Committee for acceptance.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, or at such
other time as the Committee may determine from time to time, a new Election
Form. If no such Election Form is timely delivered for a Plan Year, the Deferral
Amount shall be zero for that Plan Year.

 

3.4 Withholding of Deferral Amounts. For each Plan Year, the Base Salary portion
of the Deferral Amount shall be withheld from each regularly scheduled Base
Salary payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Salary. The Bonus portion of the Deferral Amount shall be
withheld at the time the Bonus is or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.

 

3.5

Annual Company Contribution Amount. For each Plan Year, the Committee, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Contribution Account under this Plan, which amount
shall equal any Annual Company Contribution Amount for that Participant for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even

 

-9-



--------------------------------------------------------------------------------

  though one or more other Participants receive an Annual Company Contribution
Amount for that Plan Year. The Annual Company Contribution Amount described in
this Section 3.5, if any, shall be credited on a date or dates to be determined
by the Committee, in its sole discretion.

 

3.6 Unilateral Committee Contribution Amount. For each Plan Year, the Committee,
in its sole discretion, may, but is not required to, credit any amount,
including any Excess Cash Compensation, to a Participant’s Unilateral Committee
Contribution Account under this Plan, which amount shall be the Participant’s
Unilateral Committee Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a
Unilateral Committee Contribution Amount for that Plan Year. The Unilateral
Committee Contribution Amount described in this Section 3.6, if any, shall be
credited on a date or dates to be determined by the Committee, in its sole
discretion.

 

3.7 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
Nordson Stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account, LTIP Deferral Account and Unilateral Committee Contribution Account. A
Participant shall vest in his or her Company Contribution Account in accordance
with the same vesting schedule as set forth in the NEST.

 

  (b) Notwithstanding anything to the contrary contained in this Section 3.8, in
the event of a Change in Control, a Participant’s Company Contribution Account
shall immediately become 100% vested (if it is not already vested in accordance
with the above vesting schedules).

 

  (c) Notwithstanding subsection (a), the vesting schedule for a Participant’s
Company Contribution Account shall not be accelerated to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account is not vested pursuant to
such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Section 280G of
the Code. In such case, the Committee must provide to the Participant within 15
business days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”). If the
Accounting Firm’s opinion is in agreement with the Committee’s determination,
the opinion shall state that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Section 280G of the Code and contain
supporting calculations. The cost of such opinion shall be paid for by the
Company.

 

-10-



--------------------------------------------------------------------------------

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Allocation of Deferrals. A Participant, in connection with his or her
deferral election made in accordance with Section 3.3(a) or 3.3(b) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(c) below) (other than the Nordson Stock Measurement Fund) to be used
to determine the additional amounts to be credited to his or her Account Balance
for each business day thereof in which the Participant commences participation
in the Plan and continuing thereafter for each subsequent business day in which
the Participant participates in the Plan. Thereafter, the Participant may (but
is not required to) elect, either by submitting an Election Form to the
Committee that is accepted by the Committee or through any other manner approved
by the Committee, to (i) add or delete one or more Measurement Fund(s)
(excluding the Nordson Stock Measurement Fund) to be used to determine the
additional amounts to be credited to his or her Account Balance, or (ii) add or
delete one or more Measurement Fund(s), including the Nordson Stock Measurement
Funds, to be used to change the portion of his or her Account Balance allocated
to each previously elected Measurement Fund, all in a manner permitted by the
Committee. Notwithstanding the foregoing, however, any election made in
accordance with this Section 3.9(a) to re-allocate any portion of his Deferral
Amount to the Nordson Stock Measurement Fund shall not be effective unless such
election is completed during a window period, as specified by the Committee,
during which the Participant is not in possession of any non-public material
information.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.9(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

  (c) Measurement Funds. For the purpose of determining amounts to be crediting
or debited to the Participant’s Account Balance in accordance with this Article
3, reference shall be made to pre-determined actual investments (each a
“Measurement Fund”). The Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund(s), and shall maintain appropriate accounts
with respect to each. Each such action will take effect seven (7) days following
the day on which the Committee gives Participants advance written notice of such
change, provided, however, that prior to such date the prior restrictions of the
Plan apply.

 

-11-



--------------------------------------------------------------------------------

The following funds shall be Measurement Funds under the Plan:

 

  •   Equity Index Fund

 

  •   Large Cap Value Fund

 

  •   Large Cap Growth Fund

 

  •   International Equity Index

 

  •   Money Market Fund

 

  •   Investment Contract Fund

 

  •   Nordson Stock Measurement Fund

Amounts deferred or transferred by a Participant to the Nordson Stock
Measurement Fund shall be in the form of stock equivalent units (hereinafter
referred to as “Stock Equivalent Units”), the number of which shall be
determined by dividing the amount so deferred or transferred by the Fair Market
Value of Nordson Stock at the time the Participant’s compensation would
otherwise have been paid to the Participant or the transfer is otherwise made,
as the case may be. Dividends on the Stock Equivalent Units credited to a
Participant’s Nordson Stock Measurement Fund account shall be credited to the
Participant’s Nordson Stock Measurement Fund account in the form of additional
Stock Equivalent Units, based on the Fair Market Value of Nordson Stock on the
date the dividend is otherwise payable.

 

  (d)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance (whether or not vested, for purposes
of making the adjustments described in this Section 3.9(d)) shall be credited or
debited on a schedule as determined by the Committee in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such
business day, as of the close of business on the business day, at the closing
price on such date; (ii) the portion of the Deferral Amount that was actually
deferred during any business day were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such business day,
no later than the close of business on that business day after the day on which
such amounts are actually deferred from the Participant’s Base Salary or Bonus
through reductions in his or her payroll, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases such Participant’s
Account Balance ceased being invested in the Measurement Fund(s), in the
percentages applicable to such business day, no earlier than one business day
prior to the distribution, at the closing price on such

 

-12-



--------------------------------------------------------------------------------

  date. The Participant’s Company Contributions Amount shall be credited to his
or her Company Contribution Account for purposes of this Section 3.9(d) as of
the date(s) determined by the Company, in its sole discretion. The Participant’s
Unilateral Committee Contribution Amount shall be credited to his or her
Unilateral Committee Contribution Account for purposes of this Section 3.9(d) as
of the date(s) determined by the Company, in its sole discretion.
Notwithstanding the foregoing, in the case of the Nordson Stock Measurement
Fund, adjustments shall be made each day to the portion of a Participant’s
Account Balance which is expressed in Stock Equivalent Units to reflect as of
that date the number of additional Stock Equivalent Units resulting from
additional deferrals allocated by the Participant to the Nordson Stock
Measurement Fund, transfer allocations by the Participant to the Nordson Stock
Measurement Fund, dividend credits to the Nordson Stock Measurement Fund, and
distributions to the Participant that decrease the portion of such Participant’s
Account Balance reflected by Stock Equivalent Units.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the trustee of the Trust, in
its own discretion, decides to invest funds in any or all of the Measurement
Funds, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

  (f) Special Rules for Nordson Stock Measurement Fund. Notwithstanding any
provision of this Plan that may be construed to the contrary, an election to
allocate deferrals to the Nordson Stock Measurement Fund may not be revoked and
any amounts allocated to the Nordson Stock Measurement Fund by a Participant can
never be reallocated to any other Measurement Fund(s) in this Plan.

Moreover, no distribution of amounts allocated to the Nordson Stock Measurement
Fund shall be made other than (i) on a fixed date more than six months following
the date of the Participant’s election with respect to Deferral Amounts
originally allocated to the Nordson Stock Measurement Fund, (ii) at the time and
in the form of payment specified by the Participant with respect to any Deferral
Amount previously allocated to another Measurement Fund, but in no event earlier
than six months and one day after the date of the Participant’s election with
respect to Deferral Amounts originally allocated to another Measurement Fund or
(iii) automatically on an earlier date pursuant to the Plan on the Participant’s
death, Disability while eligible to Retire, Retirement, or Separation from
Service,

 

-13-



--------------------------------------------------------------------------------

provided that in the event of Separation from Service other than due to
Retirement, death or Disability, such amount shall be paid in a lump sum,
notwithstanding the provisions of Section 7.2. Accordingly, the provisions of
Sections 4.3 shall not be applicable to any portion of the Participant’s Account
Balance allocated to the Nordson Stock Measurement Fund, nor shall the
provisions of Section 8.1 of this Plan be applicable to any portion of the
Participant’s Account Balance allocated to the Nordson Stock Measurement Fund in
the case of a Participant suffering a Disability prior to the date he is
eligible to Retire.

Finally, when distribution is to be made of amounts allocated to the Nordson
Stock Measurement Fund, Stock Equivalent Units credited to the Participant’s
Account Balance shall be converted to the same number of Shares of Nordson Stock
for distribution to the Participant. Except in the case of a fractional Stock
Equivalent Unit, which shall be paid in cash, all distributions from the Nordson
Stock Measurement Fund shall be made only in the form of Nordson Stock.

 

3.10 FICA and Other Taxes.

 

  (a) Deferral Amounts. For each Plan Year in which a Deferral Amount is being
withheld from a Participant, the Participant’s Employer(s) shall withhold from
that portion of the Participant’s Base Salary and Bonus that is not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Deferral Amount. If necessary, the
Committee may reduce the Deferral Amount in order to comply with this
Section 3.10.

 

  (b) Company Contribution Amounts. When a Participant becomes vested in a
portion of his or her Company Contribution Account, the Participant’s
Employer(s) shall withhold from the Participant’s Base Salary and/or Bonus that
is not deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may reduce
the vested portion of the Participant’s Company Contribution Account in order to
comply with this Section 3.10.

 

  (c) Unilateral Committee Contribution Amounts. When the Participant’s
Employer(s) credits a Unilateral Committee Contribution Amount to a
Participant’s Unilateral Committee Contribution Account, the Participant’s
Employer(s) shall withhold from the Participant’s Base Salary and/or Bonus that
is not deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may reduce
the Participant’s Unilateral Committee Contribution Amount in order to comply
with this Section 3.10.

 

3.11 Distributions. The Participant’s Employer, or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer and the trustee of the Trust.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 3A

LTIP Deferral Commitments/Crediting/Taxes

 

3A.1 LTIP Deferrals. For each Plan Year, a Participant may elect to defer, as
his or her LTIP Deferral Amount, an amount equal to a specified dollar amount or
a specified percentage of the LTIP Payment that may be payable to the
Participant during such Plan Year. Such election must be made on an Election
Form no later than the earlier of (a) six months before the end of the
performance period to which the LTIP Payment relates or (b) the date of the
Participant’s Separation from Service. For the election to be valid, the
Election Form must be completed and signed by the Participant, timely delivered
to the Committee (in accordance with Section 2.2 above) and accepted by the
Committee.

 

3A.2 Crediting/Debiting of LTIP Deferral Account Balances. In accordance with,
and subject to, the rules and procedures that are established from time to time
by the Committee, in its sole discretion, a Participant’s deferral election in
accordance with Section 3A.1 shall be (a) an election to defer the LTIP Deferral
Amount to the Nordson Stock Measurement Fund and (b) an election to have
additional amounts credited to his or her LTIP Deferral Account in accordance
with Section 3.9 as if the Participant had elected the Nordson Stock Measurement
Fund to be used to determine the additional amounts to be credited to his or her
LTIP Deferral Account.

 

3A.3 FICA and Other Taxes. On the Election Form completed in order to make an
LTIP Deferral, the Participant shall elect to (i) have the amount of the LTIP
Payment subject to the LTIP Deferral reduced by the amount of FICA and other
federal, state and local taxes due on the LTIP Payment thereby reducing the
amount of the LTIP Deferral Amount by the sum of the FICA and other taxes due,
(ii) if electing to defer less than 100% of the LTIP Payment, have the amount of
the LTIP Payment not subject to the LTIP Deferral reduced by the amount of FICA
and other federal, state and local taxes due on the LTIP payment thereby
authorizing deferral of the entire percentage of the LTIP Payment elected, or
(iii) pay the amount of FICA and other federal, state and local taxes due on the
LTIP Payment to the Company via personal check on the date that the LTIP Payment
would have otherwise been paid to the Participant thereby authorizing deferral
of the entire percentage of the LTIP Payment elected.

ARTICLE 4

Unforeseeable Financial Emergencies;

Withdrawal Election

 

4.1

Payout/Suspensions for Unforeseeable Financial Emergencies. If the Participant
experiences an Unforeseeable Financial Emergency, the Participant may petition
the Committee to receive a partial or full payout from the Plan. The payout
shall not exceed the lesser of the Participant’s vested Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the

 

-15-



--------------------------------------------------------------------------------

  Unforeseeable Financial Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payout, after taking into account the
extent to which such Unforeseeable Financial Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause severe financial hardship). If, subject to the sole discretion
of the Committee, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within 60 days of the date of approval. The payment of any amount under
this Section 4.3 shall not be subject to the Deduction Limitation.

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her vestd Account
Balance.

 

5.2 Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. Notwithstanding the preceding sentence,
if the sum of the Participant’s Account Balance under the Plan, the
Participant’s benefit under the Nordson Corporation 2005 Excess Defined
Contribution Retirement Plan and the Participant’s benefit under any other
nonqualified deferred Compensation arrangement that is aggregated with any
portion of the Plan or the Nordson Corporation 2005 Excess Defined Contribution
Retirement Plan under Section 1.409A-1(e) of the Treasury Regulations as of the
date payment would otherwise commence is less than or equal to the applicable
dollar amount in effect on such date under Section 402(g)(1)(B) of the Code,
payment of his or her Retirement Benefit shall be paid in a lump sum on
December 31 of the calendar year in which occurs the Participant’s Separation
from Service. If a Participant does not make any election with respect to the
payment of the Retirement Benefit with respect to the Base Salary, Bonus or LTIP
Payment deferred pursuant to a particular Election Form, the election with
respect to payment of the Retirement Benefit on the most recent previously filed
Election Form shall govern, provided however that if a Participant fails to make
any election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the last day of
the Plan Year during which the Participant Retires. Any payment made shall be
subject to the Deduction Limitation.

 

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived. In the event of the death of the Participant and all of
the Participant’s Beneficiaries prior to payment in full of the Participant’s
Retirement Benefit, any remaining Retirement Benefit shall be paid to the estate
of the last to die of the Participant and the Participant’s Beneficiaries.

 

-16-



--------------------------------------------------------------------------------

5.4 Change in Time or Form of Payment. Notwithstanding the method of payment for
the Retirement Benefit elected by a Participant pursuant to Section 5.2, the
Participant may elect to change the time or form of such payment at any time up
to 12 months before the first scheduled payment; provided, however, that (a) any
such election shall not be effective for at least 12 months following the date
made; and (b) to the extent required by Section 409A of the Code, as a result of
any such change, payment or commencement of payment shall be delayed for 5 years
from the date the first payment was scheduled to have been paid (taking into
account any delay of commencement of payment under Section 5.5 on account of a
Participant’s status as a Specified Employee and any other delay in payment or
commencement of payment on account of a Participant’s election to change the
time and form of payment made on or after January 1, 2009).

The form of payment elected in a subsequent election must be a lump sum or an
Annual Installment Method of 5, 10, or 15 years.

 

5.5 Limitation on Specified Employees. Notwithstanding any other provision of
the Plan to the contrary, the Retirement Benefit of a Specified Employee of the
Company, shall not be paid or commence to be paid until the date that is six
months following the date of such Specified Employee’s Retirement. On the date
that payment is made or payments commence, the Participant shall receive payment
of any amounts that would have otherwise been paid during the six month delay
but for the application of this Section 5.5. For purposes of this Section 5.5
and Section 7.5, Specified Employees shall be determined as of any date in
accordance with the Nordson Corporation Policy for determining Specified
Employees.

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1 Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Separation from Service or suffers a Disability.

 

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant’s Beneficiary
shall receive the Pre-Retirement Survivor Benefit in a lump sum. The lump sum
payment shall be made no later than 60 days after the last day of the Plan Year
in which the Participant dies. Any payment made shall be subject to the
Deduction Limitation.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Separation from Service prior to
his or her Retirement, death or Disability.

 

7.2 Payment of Termination Benefit. If the sum of the Participant’s Account
Balance under the Plan, the Participant’s benefit under the Nordson Corporation
2005 Excess Defined Contribution Retirement Plan and the Participant’s benefit
under any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Nordson Corporation 2005 Excess
Defined Contribution Retirement Plan under Section 1.409A-1(e) of the Treasury
Regulations at the time of his or her Separation from Service is less than or
equal to the applicable dollar amount in effect on such date under
Section 402(g)(1)(B) of the Code, payment of his or her Termination Benefit
shall be paid in a lump sum on December 31 of the calendar year in which occurs
the Participant’s Separation from Service. If his or her Account Balance at such
time is equal to or greater than that amount, the Termination Benefit shall be
paid in a lump sum or pursuant to an Annual Installment Method of 5, 10 or 15
years as elected by the Participant for the payment of the Retirement Benefit
with respect to such amount. The lump sum payment shall be made, or installment
payments shall commence, no later than 60 days after the Participant experiences
the Separation from Service. Any payment made shall be subject to the Deduction
Limitation.

 

7.3 Death Prior to Completion of Termination Benefit. If a Participant dies
after Separation from Service but before the Termination Benefit is paid in
full, the Participant’s unpaid Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived. In the event of the death of the
Participant and all of the Participant’s Beneficiaries prior to payment in full
of the Participant’s Termination Benefit, any remaining Termination Benefit
shall be paid to the estate of the last to die of the Participant and the
Participant’s Beneficiaries.

 

7.4 Limitation on Specified Employees. Notwithstanding any other provision of
the Plan to the contrary, the Termination Benefit of a Specified Employee of the
Company, shall not be paid or commence to be paid until the date that is six
months following the date of such Specified Employee’s Separation from Service.
On the date that payment is made or payments commence, the Participant shall
receive payment of any amounts that would have otherwise been paid during the
six month delay but for the application of this Section 7.4.

ARTICLE 8

Disability Benefit

 

8.1

Disability Benefit. A Participant suffering a Disability shall, for benefit
purposes under this Plan, be deemed to have experienced a Separation from
Service, or in the case of a

 

-18-



--------------------------------------------------------------------------------

  Participant who is eligible to Retire to have Retired, as soon as practicable
after such Participant is determined to be suffering a Disability, in which case
the Participant shall receive a Disability Benefit equal to his or her Account
Balance provided, however, that should the Participant otherwise have been
eligible to Retire, he or she shall be paid in accordance with Article 5. The
Disability Benefit shall be paid in a lump sum no later than 60 days after the
date of the Participant’s Disability. Any payment made shall be subject to the
Deduction Limitation.

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to the Participant’s death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse.

 

9.5 Doubt as to Beneficiary. To the extent permitted by Section 409A of the Code
and the Treasury Regulations issued thereunder, if the Committee has any doubt
as to the proper Beneficiary to receive payments pursuant to this Plan, the
Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer for purposes of military leave, sick leave or other bona fide leave
of absence and such period of leave does not exceed six months or if longer, so
long as the Participant retains a right to reemployment with the Employer under
an applicable statue or by contract, the Participant shall continue to be
considered employed by the Employer and the Deferral Amount and LTIP Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3 and Section 3.3A.

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer for purposes of military leave, sick leave or
other bona fide leave of absence and such period of leave does not exceed six
months or if longer, so long as the Participant retains a right to reemployment
with the Employer under an applicable statue or by contract, the Participant
shall continue to be considered employed by the Employer and the Participant
shall be excused from making deferrals until the Participant returns to a paid
employment status. Upon such return, deferrals shall resume for the remaining
portion of the Plan Year in which the return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.

ARTICLE 11

Termination, Amendment or Modification

 

11.1 Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees as permitted by
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations or as otherwise may be
permitted by future Regulations or other guidance under Section 409A of the
Code, by action of the Committee.

 

11.2

Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the action of the Committee; provided, however, that: (i) no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, and (ii) no amendment or
modification of

 

-20-



--------------------------------------------------------------------------------

  this Section 11.2 or Section 12.2 of the Plan shall be effective. The
amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification. The Company specifically reserves
the right to amend the Plan to conform the provisions of the Plan to the
guidance issued by the Secretary of the Treasury with respect to Section 409A of
the Code, in accordance with such guidance.

 

11.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan.

ARTICLE 12

Administration

 

12.1 Committee Duties. This Plan will be administered by the Committee. The
Committee will, subject to the terms of this Plan, have the authority to:
(i) approve for participation employees who are recommended for participation by
the president and Chief Executive Officer of the Company, (ii) adopt, alter, and
repeal administrative rules and practices governing this Plan, (iii) interpret
the terms and provisions of this Plan, and (iv) otherwise supervise the
administration of this Plan. All decisions by the Committee will be made with
the approval of not less than a majority of its members. The Committee may
delegate any of its authority to any other person or persons that it deems
appropriate, provided the delegation does not cause this Plan or any awards
granted under this Plan to fail to qualify for the exemption provided by Rule
16b-3, or, if applicable, to meet the requirements of the regulations under
Section 162(m) of the Code.

 

12.2

Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the trustee of
the Trust and approved by the individual who, immediately prior to such event,
was the Company’s Chief Executive Officer or, if not so identified, the
Company’s then highest ranking officer (the “Ex-Chief Executive Officer”). The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust. Upon and after the occurrence of a Change in Control, the Company
must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator or all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date of circumstances of the Retirement, Disability, death

 

-21-



--------------------------------------------------------------------------------

  or Separation from Service of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the trustee of the Trust only with the approval of the Ex-Chief Executive
Officer. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

 

12.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 

12.4 Binding Effect of Decisions. All decisions by the Committee, and by any
other person or persons to whom the Committee has delegated authority, shall be
final and conclusive and binding upon all persons having any interest in the
Plan.

 

12.5 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

12.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Separation from Service of
its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14

Claims Procedures

 

14.1

Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the

 

-22-



--------------------------------------------------------------------------------

  Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below.

 

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents; and/or

 

  (b) may submit written comments or other documents.

 

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless special circumstances require additional time, in
which case the Committee’s decision must be rendered within 120 days after such
date. Such decision must be written in a manner calculated to be understood by
the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. The Company may establish one or more Trusts to
which the Company may transfer such assets as the Company determines in its sole
discretion to assist in meeting its obligations under the Plan.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Employers to the assets transferred to the
Trust.

 

15.3 Distributions From the Trust. Each Employers obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

 

15.4 Stock Transferred to the Trust. Notwithstanding any other provision of this
Plan or the Trust, any Stock transferred to the Trust in accordance with
Section 3.7 may not be otherwise distributed or disposed of by the Trustee until
at least 6 months after the date such Stock is transferred to the Trust.

ARTICLE 16

Miscellaneous

 

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Section 401(a) of the Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or an Employer. For purposes of
the payment of benefits under this Plan, any and all of the Company’s or an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company or an Employer, respectively. The Company’s or an
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

-24-



--------------------------------------------------------------------------------

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

16.4 Nonassignability. Except in the case of a domestic relations order within
the meaning of Section 414(p)(1)(B) of the Code, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. Except in the case of a domestic
relations order within the meaning of Section 414(p)(1)(B) of the Code, no part
of the amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant, either expressed or implied. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Ohio
without regard to its conflicts of laws principles.

 

-25-



--------------------------------------------------------------------------------

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Robert E. Veillette

Vice President, General Counsel and Secretary

Nordson Corporation

28601 Clemens Road

Westlake, Ohio 44145

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

 

-26-



--------------------------------------------------------------------------------

16.16 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

 

16.17 Legal Fees To Enforce Rights After Change in Control. The Company is aware
that upon the occurrence of a Change in Control, the Board or a shareholder of
the Company, or of any successor corporation might then cause or attempt to
cause the Company, or such successor to refuse to comply with its obligations
under the Plan and might cause or attempt to cause the Company to institute, or
may institute, litigation seeking to deny Participants the benefits intended
under the Plan. In these circumstances, the purpose of the Plan could be
frustrated. Accordingly, if, within the first five (5) years following a Change
in Control, it should appear to any Participant that the Company or any
successor corporation has failed to comply with any of its obligations under the
Plan or any agreement thereunder or, if the Company or any other person takes
any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company hereby
irrevocably authorizes such Participant to retain counsel of his or her choice
at the expense of the Company to represent such Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction. The
Company’s reimbursement of the Participant’s legal fees and expenses pursuant to
this Section 16.17 shall be made on or before the last day of the calendar year
following the calendar year in which such legal fees are incurred. The amount of
legal fees and expenses eligible for reimbursement during any calendar year
shall not affect the amount of legal fees and expenses eligible for
reimbursement during any other calendar year, and the right to reimbursement
shall not be subject to liquidation or exchange for another benefit.

 

16.18

Permissible Accelerations. Notwithstanding any other provision of the Plan to
the contrary, in accordance with Section 1.409A-3(j)(4) of the Treasury
Regulations, the Company may, in its sole discretion, cause payments to or on
behalf of a Participant to be accelerated (i) to the extent necessary to fulfill
a domestic relations order (as defined in Section 414(p)(1)(B) of the Code,
(ii) to the extent necessary for any Federal officer or employee in the
executive branch to comply with an ethics agreement with the Federal government,
(iii) to the extent reasonably necessary to avoid the violation of an applicable
Federal, state, local, or foreign ethics law or conflicts of interest law
(including where such payment is reasonably necessary to permit the Participant
or Beneficiary to participate in

 

-27-



--------------------------------------------------------------------------------

  activities in the normal course of his or her position in which a Participant
or Beneficiary would otherwise not be able to participate under an applicable
rule); (iv) to pay FICA taxes on any amounts deferred under the Plan and any
state, local or foreign income tax withholding related to such FICA tax, (v) at
any time the Plan fails to meet the requirements of Section 409A of the Code and
the Treasury Regulations thereunder; provided however that the amount of the
accelerated payment may not exceed the amount required to be included as a
result of the failure to comply with Section 409A of the Code and the Treasury
Regulations thereunder; (vi) where the acceleration of the payment is made
pursuant to a termination and liquidation of the Plan in accordance with
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations; (vii) to reflect payment
of state, local or foreign tax obligations arising from participation in the
Plan that apply to the amount deferred under the Plan before the amount is paid
or made available to the Participant or Beneficiary; provided such payment may
not exceed the amount of such taxes due as a result of participation in the
Plan; (viii) as satisfaction of a debt of the Participant or Beneficiary to the
Company in accordance with Section 1.409A-3(j)(4)(xiii) of the Treasury
Regulations and (ix) where such payment occurs as a part of a settlement between
the Participant or the Beneficiary and the Company of an arm’s length, bona fide
dispute as to the Participant’s or Beneficiary’s right to the deferred amount.

 

16.19 Compliance with Section 409A of the Code. The Plan is intended to provide
for the deferral of compensation in accordance with Section 409A of the Code for
compensation earned, vested, or deferred after December 31, 2004.
Notwithstanding any provisions of the Plan or any Election Form to the contrary,
no otherwise permissible election under the Plan shall be given effect that
would result in the taxation of any amount under Section 409A of the Code. To
the extent permitted in guidance issued by the Secretary of the Treasury and in
accordance with procedures established by the Committee, Participants were
permitted to terminate participation in the Plan or cancel an election with
respect deferral elections made under the Plan prior to January 1, 2005.

 

16.20 Transition Elections. Notwithstanding any other elections made hereunder
and only to the extent permitted by the Company and transition rules issued
under Section 409A of the Code, through such dates as specified by the Company
pursuant to transitional guidance issued under Section 409A of the Code,
Participants have been permitted to make one or more elections as to the time
and form of payment of their Account Balance under the Plan to be paid in cash
and one or more elections as to the time and form of payment of their Account
Balance to be paid in Nordson Stock, provided that (a) any such elections made
during 2005 were only available for amounts that were payable after the 2005
calendar year and could not accelerate any payments into the 2005 calendar year,
(b) any such elections made during 2006 were only available for amounts that
were payable after the 2006 calendar year and could not accelerate any payments
into the 2006 calendar year, (c) any such elections made during 2007 were only
available for amounts that were payable after the 2007 calendar year and could
not accelerate any payments into the 2007 calendar year, and (d) any such
elections made during 2008 were only available for amounts that were payable
after the 2008 calendar year and could not accelerate any payments into the 2008
calendar year.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document on             ,
2008.

 

NORDSON CORPORATION Nordson Corporation, an Ohio corporation By:  

 

Title:  

 

 

-29-